Name: Commission Regulation (EC) No 2280/1999 of 28 October 1999 derogating from Regulation (EC) No 1371/95 as regards the date of issue of export licences for products in the egg sector in the week 1 to 7 November 1999
 Type: Regulation
 Subject Matter: foodstuff;  European Union law;  tariff policy;  agricultural activity;  animal product;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities29. 10. 1999 L 279/29 COMMISSION REGULATION (EC) No 2280/1999 of 28 October 1999 derogating from Regulation (EC) No 1371/95 as regards the date of issue of export licences for products in the egg sector in the week 1 to 7 November 1999 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs (1), as last amended by Commission Regulation (EC) No 1516/96 (2), Having regard to Commission Regulation (EC) No 1371/95 of 16 June 1995 laying down detailed rules for implementing the system of export licences in the egg sector (3), as last amended by Regulation (EC) No 1008/98 (4), and in particular Article 3(7) thereof, Whereas Regulation (EC) No 1371/95 provides that export licences for products in the eggs sector are to be issued on the Wednesday following the week in which the licence applica- tions are lodged, provided that no special measures are taken by the Commission in the meanwhile. Administrative problems will arise in the week 1 to 7 November 1999, so the day on which licences are to be issued in response to applications lodged in the week 25 to 31 October 1999 should accordingly be put back to Friday 5 November 1999, HAS ADOPTED THIS REGULATION: Article 1 Notwithstanding Article 3(3) of Regulation (EC) No 1371/95, licences as referred to therein, applications for which are lodged in the week 25 to 31 October 1999, shall be issued on Friday 5 November 1999, provided that no special measures in accordance with Article 3(4) of that Regulation are taken by the Commission in the meanwhile. Article 2 This Regulation shall enter into force on the day of its publica- tion in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1.11.1975, p. 49. (2) OJ L 189, 30.7.1996, p. 99. (3) OJ L 133, 17.6.1995, p. 16. (4) OJ L 145, 15.5.1998, p. 6.